       Case 1:16-cr-00041-FPG-HBS Document 356 Filed 04/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                       Case # 16-CR-41-FPG
v.
                                                                       DECISION AND ORDER
TINA BROWN,
                                         Defendant.

        In October 2017, Defendant Tina Brown pleaded guilty to one count of conspiracy to

commit wire fraud affecting a financial institution, in violation of 18 U.S.C. § 1349. ECF No. 125,

126.   In advance of sentencing, the parties submitted memoranda concerning the proper

calculations for restitution and for loss under the Sentencing Guidelines. 1

        The Court has already analyzed the issues of restitution and sentencing-guidelines loss in

connection with the sentencing of co-defendants Laurence Savedoff and Gregory Gibbons. See

ECF Nos. 316, 333. As a general matter, the Court’s reasoning applies equally to Brown, whose

criminal conduct related to three properties: (1) 4087 Edson Avenue; (2) 3985 Carpenter Avenue;

and (3) 949 East 231st Street. See ECF No. 125 at 2-4. The calculations with respect to the latter

two properties remain the same. See ECF No. 333 at 6. However, due factual developments with

respect to 4087 Edson Avenue—namely, the sale of the property—those calculations have

changed. See ECF No. 341.

        The outstanding principal loan balance for 4087 Edson Avenue was $637,734.37. ECF

No. 351 at 11. According to the Revised Presentence Report, in February 2020, the property was




1
  In one letter to the Court, Brown argues that she should not be required to make a “double payment” of
both restitution and a forfeiture money judgment, to which she had agreed as part of the plea agreement.
ECF No. 341 at 3; see also ECF No. 125 at 15-16. But, as a general matter, the Second Circuit has permitted
the concurrent imposition of forfeiture and restitution, see United States v. Torres, 703 F.3d 194, 204 (2d
Cir. 2012), and Brown fails to develop any argument as to why it is more problematic in this case.
                                                    1
       Case 1:16-cr-00041-FPG-HBS Document 356 Filed 04/29/20 Page 2 of 4




sold and M&T Bank received $613,688.46 as part of the sale. Id. On top of those proceeds, M&T

Bank also received funds from “the originating entity (funding source)” to satisfy the remaining

balance. Id.

        The Court first determines the loss for purposes of the Sentencing Guidelines. “Under

U.S.S.G. § 2B1.1(b)(1), the base offense level for various crimes resulting in financial loss is

enhanced based on the amount of loss.” United States v. Lacey, 699 F.3d 710, 713 (2d Cir. 2012).

Loss “is the greater of actual loss or intended loss,” intended loss being “the pecuniary harm that

was intended to result from the offense,” and actual loss being “the reasonably foreseeable

pecuniary harm that resulted from the offense.” United States v. Skys, 637 F.3d 146, 153 (2d Cir.

2011) (emphases omitted). A defendant receives credit against loss in the amount “the victim has

recovered at the time of sentencing from disposition of the collateral” or, if the collateral has not

been sold, “the fair market value of the collateral as of the date” of the guilty plea. U.S.S.G. §

2B1.1 app. note 3(E)(ii), (iii). Here, the actual loss is $637,734.37, but Brown receives credit for

the amount M&T Bank recovered from the sale of the collateral—$613,688.46. Thus, the loss is

$24,045.91. 2

        Next, the Court assesses restitution. In cases of mortgage fraud, the restitution owed to a

lender is the amount of money lent less any money returned. See Robers v. United States, 572

U.S. 639, 642 (2014). By virtue of the proceeds from the sale of the collateral and the payment




2
  In the Revised Presentence Report, Probation credited against actual loss the recent payment M&T Bank
received from the originating entity. See ECF No. 351 at 11, 22. The Court is skeptical that Brown should
receive credit for that payment—although the Sentencing Guidelines contemplate a credit equal to “the
amount the victim has recovered . . . from disposition of the collateral,” they do not suggest that a defendant
should receive credit for payments from third parties after the unlawful scheme is discovered. U.S.S.G. §
2B1.1 app. note 3(E)(ii) (emphasis added). While there may be grounds to justify that credit, Brown accepts
the Court’s loss figure, and so the Court need not further address the matter. See ECF No. 341 at 2.
Moreover, the offense-level increase is the same under either calculation, so the difference is immaterial.
                                                      2
         Case 1:16-cr-00041-FPG-HBS Document 356 Filed 04/29/20 Page 3 of 4




from the originating entity, the principal balance on M&T Bank’s loan has been fully satisfied.

Therefore, no restitution need be ordered as to M&T Bank. 3

           Accordingly, the Court finds and orders as follows:

    TRANSACTION          ALLEGED            GUIDELINE           RESTITUTION              MANNER OF
                         VICTIM(S)            LOSS            ORDERED (18 U.S.C.          PAYMENT
                                                                 § 3663A(b)(1))           (18 U.S.C. §
                                                                                           3664(f)(3))
    949 East 231st     Suntrust Bank      $97,222.92         $97,222.92 to HUD as      Monetary Payment
    Street                                                   indemnitor of Suntrust
                                                             Bank
    3985 Carpenter     CitiBank           $122,819.25        $122,819.25 to CitiBank   Monetary Payment
    Avenue

    4087 Edson         M&T Bank           $24,045.91         N/A – Satisfied as to     N/A
    Avenue                                                   M&T Bank


                                          TOTAL              TOTAL LOSS FOR            TOTAL CASH
                                          GUIDELINE          RESTITUTION:              PAYMENTS
                                          LOSS:              $220,042.17               ORDERED:
                                          $244,088.08                                  $220,042.17

                                          OFFENSE-
                                          LEVEL
                                          INCREASE: 10

                                          BASE
                                          OFFENSE
                                          LEVEL: 17




3
  Ordinarily, the fact that a victim receives compensation from a third party is irrelevant to determining the
extent of the loss for restitution purposes. See 18 U.S.C. § 3664(f)(1)(B) (“In no case shall the fact that a
victim has received . . . compensation with respect to a loss from insurance or any other source be considered
in determining the amount of restitution.”). Moreover, a defendant is normally required to reimburse the
third-party payor in such cases. See id. § 3664(j)(1). But here, the originating entity is no ordinary third
party, but appears to have made the payment based on an agreement made in the context of foreclosure
proceedings. See ECF No. 351 at 11. Accordingly, the Court finds § 3664(f)(1)(B) and (j)(1) inapplicable.
Cf. United States v. Speckman, 594 F.3d 1165, 1174 n.6 (10th Cir. 2010) (stating that third-party payor
would not be entitled to payments under § 3664(j)(1) if its payment was not to compensate for the loss
caused by the defendant but rather to compensate for its own liability).
                                                       3
      Case 1:16-cr-00041-FPG-HBS Document 356 Filed 04/29/20 Page 4 of 4




In addition, for purposes of restitution, the Court orders that CitiBank shall receive first priority

before HUD if Brown makes a partial monetary payment.


       IT IS SO ORDERED.

Dated: April 29, 2020
       Rochester, New York

                                              ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                                 4
